DETAILED ACTION
Election/Restrictions
1.      Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 are drawn to a wide field fundus camera using aspherical lens, classified in A61B 3/125.
II. Claims 13-20 are drawn to a method for producing retinal image using objective lens, classified in A61B 3/12.
The inventions are independent or distinct, each from the other because: method for producing retinal image of a subject eye having different the steps using objective lens and removing artificial.  Inventions II  and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case process claim using objective lens,
During a telephone conversation with Jeffrey powers on November 14 a provisional election was made claims 1-12 without traverse to prosecute the invention.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Oath/Declaration
2.	Oath and declaration filed on 7/2/2020 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 7/2/2020 have all been considered and made of record (note the attached copy of form PTO – 1449).
Double Patenting
4.     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claim 1 respectively U.S. Patent No 10,743,764 B2.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application corresponds to the patented claim as follows:
Instant application 16/919,212
 Regarding claim 1, A wide field fundus camera for imaging a retina of a subject eye, comprising: an aspherical lens having a symmetric viewing axis and disposed to form a wide field of view retinal image of the retina; a focusing lens positioned along said viewing axis to reimage said retinal image; an image recording device disposed to capture said reimaged retinal image; a plurality of illumination beam projectors positioned around said viewing axis and configured each to project an illumination beam with a predetermined illumination beam profile and at a predetermined illumination beam angle to thereby illuminate a predetermined section on said retina within said wide field of view; a cross polarization system incorporated between said subject eye and said image recording device, to reject specular reflections of said illumination beams; an electronic controller configured to sequentially power said plurality of illumination beam projectors in a programmable manner and thereby facilitate capture of plurality of retinal images with each a predetermined section of illumination on said retina, respectively; a processor circuit programmed to remove artificial reflection spots from each of said plurality of retinal images; and a processor circuit programmed to provide a composite image by stitching together said plurality of sectional images into a single montage of said wide field of view.  
U.S.Patent No. 10,743,764 B2
Regarding claim 1,A wide field fundus camera for imaging a retina of a subject eye, comprising: an aspherical lens having a symmetric viewing axis and disposed to form a wide field of view retinal image of the retina; a focusing lens positioned along said viewing axis to reimage said retinal image ; an image recording device disposed to capture said reimaged retinal image ; a plurality of illumination beam projectors positioned around said viewing axis and each configured to project an illumination beam at a corresponding illumination beam angle relative to the viewing axis and toward said aspherical lens to thereby illuminate a corresponding one of a plurality of different portions of said retina within said wide field of view; a secondary beam projector configured to project a secondary beam at a secondary beam angle relative to the viewing axis, and onto the retina to facilitate alignment and focus of the retina; a cross polarization system incorporated between said subject eye and said image recording device, to reject specular reflections of said illumination beams; and an electronic controller configured to sequentially power said plurality of illumination beam projectors in a programmable manner and thereby facilitate capture of images of the plurality of retinal portions.
Allowable Subject Matter
5.    Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.   The following is a statement of reasons for the indication of allowable subject matter:   aspherical lens has a field of view of 120 degrees or greater on said retina, while said sectional images have each a smaller field of view, e.g. 45 degrees and  wherein said focusing lens comprises an achromatic lens and  predetermined illumination beam profile is of a slit beam and  wherein said predetermined illumination beam profile is of a spot beam and plurality of illumination beam projectors is configured each to project at the same angle relative to said symmetric viewing axis and plurality of illumination beam projectors is configured each to project at a different angle relative to said symmetric viewing axis and  illumination beam is in the visible light spectrum and  wherein said illumination beam is in the infrared light spectrum and image recording device is capable of auto focus and  further comprising: a contact lens element positioned in front of said aspherical lens to contact the subject eye. and further comprising: a contact lens element positioned in front of said aspherical lens to contact the subject eye, wherein said contact lens element has no optical power.
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/16/2022